Exhibit 10.2

 

 

 

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The board of directors (the “Board”) of Cerulean Pharma Inc. (the “Company”) has
approved a non-employee director compensation policy.  Under this non-employee
director compensation policy, the Company will pay its non-employee directors
retainers in cash, unless a director elects to receive his or her retainer for a
given calendar year in the form of awards of unrestricted shares of the
Company’s common stock, as described below.  Each non-employee director will
receive a retainer for service on the Board and for service on each committee of
which the director is a member. The chairmen of the Board and of each committee
will receive higher retainers for such service. The amounts of the retainers are
as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Annual Retainer ($)

 

Board of Directors

 

 

 

 

 

 

     Chairman

 

 

 

 

65,000

 

     Member

 

 

 

 

35,000

 

Committees of the Board of Directors

 

 

 

 

 

 

     Audit

 

Chair

 

 

20,000

 

 

 

Member

 

 

7,500

 

     Compensation

 

Chair

 

 

15,000

 

 

 

Member

 

 

5,000

 

     Nominating and Corporate Governance

 

Chair

 

 

10,000

 

 

 

Member

 

 

3,500

 

     Clinical Advisory

 

Chair

 

 

20,000

 

 

 

Member

 

 

10,000

 

 

These retainers are payable in arrears in four equal quarterly installments on
the last day of each quarter, provided that the amount of such payment shall be
prorated for any portion of such quarter during which the director was not
serving.  The Company will also reimburse its non-employee directors for
reasonable travel and other expenses incurred in connection with attending Board
and committee meetings.

 

Each non-employee director may elect to receive up to 100% of these retainers in
the form of awards of unrestricted shares of the Company’s common stock, issued
on the first trading day of the quarter following the quarter to which the
retainer relates, for a number of shares of the Company’s common stock equal to
(x) the amount of the cash retainer that would otherwise have been payable to
such director on the date of grant divided by (y) the fair market value of the
Company’s common stock on the date of grant.  Directors wishing to make this
election for a given calendar year must make the election on or before the last
day of the prior calendar year, except that the election with respect to
calendar year 2016 and in any year in which a director is newly elected must be
made on or before June 30th of such year or such other date as determined by the
Board.

 

Each director newly elected to the Board will receive an initial option to
purchase 22,000 shares of the Company’s common stock. Each of these options will
vest as to one-third of the shares of our common stock underlying such option on
each anniversary of the grant date until the third anniversary of the grant
date, subject to the director’s continued service as a director, and will become
exercisable in full upon a change in control of the Company.  Further, on the
date of each annual meeting of stockholders, each director that has served on
the Board for at least six months will receive an option to purchase 20,000
shares of the Company’s common stock. Each of these options will vest in full on
the earlier of the first anniversary of the date of grant or immediately prior
to the Company’s first annual meeting of stockholders occurring after the date
of grant, subject to the director’s continued service as a director, and will
become exercisable in full upon a change in control of the Company.

 

The exercise prices of the options granted under the Company’s non-employee
director compensation policy will equal the fair market value of the Company’s
common stock on the date of grant.

 